





Exhibit 10.8






TENTH AMENDMENT TO LEASE
THIS TENTH AMENDMENT TO LEASE (“Tenth Amendment”) is made and entered into as of
the 10th day of October, 2019 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).
Reference is made to the following:
A.That certain lease (“Original Lease”) dated as of April 18, 2013, by and
between Landlord and Tenant as amended by a First Amendment to Lease (“First
Amendment”) dated as of February 11, 2014 and a Second Amendment to Lease
(“Second Amendment”) dated as of October 24, 2014 and a Third Amendment to Lease
dated as of October 8, 2015 (“Third Amendment”) and a Fourth Amendment to Lease
dated as of February 3, 2016 (“Fourth Amendment”) as supplemented by a letter
agreement dated July 28, 2016 (the Fourth Amendment as so supplemented, the
“Supplemented Fourth Amendment”) and a Fifth Amendment to Lease dated as of July
29, 2016 (“Fifth Amendment”) and a Sixth Amendment to Lease dated as of February
22, 2017 (“Sixth Amendment”) and a Seventh Amendment to Lease dated as of August
14, 2017 (“Seventh Amendment”) and an Eighth Amendment to Lease dated as of
November 14, 2017 (“Eighth Amendment”) and a Ninth Amendment to Lease dated as
of November 13, 2018 (“Ninth Amendment”) (the Original Lease as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Supplemented
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the Eighth Amendment and the Ninth Amendment is referred to herein as
the “Lease”) relating to space in the Office Section of the Building containing
881,660 rentable square feet, known as Copley Place, in Boston, Suffolk County,
Massachusetts, consisting of approximately 723,340 rentable square feet of space
on the First, Second, Third, Fourth, Fifth, Sixth and Seventh Floors of Four
Copley Place and on the Second, Third, Fourth, Fifth and Sixth Floors of Three
Copley Place and on the First, Third, Fifth, Sixth and Seventh Floors of One
Copley Place and on the Third, Fourth, Fifth, Sixth and Seventh Floors of Two
Copley Place (collectively, the “Current Premises”); and
B.Landlord has available or will have available for lease additional space in
the Building; and
C.Tenant has agreed to lease from Landlord such additional space in the Building
on the terms and conditions set forth below; and
D.Each capitalized term used in this Tenth Amendment without definition or
reference to a specific amendment to the Original Lease shall have the meaning
ascribed to such term in the Original Lease.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby




--------------------------------------------------------------------------------




acknowledged, Landlord and Tenant hereby agree to amend the Lease and otherwise
agree as follows:
1.Increase in Premises Demised under the Lease. The Current Premises shall be
increased by the addition thereto of the space (the “Amendment 10 Expansion
Space”) described on Exhibit A attached hereto as of the Add to Premises Date
set forth in Exhibit A hereto. The Amendment 10 Expansion Space, which contains
approximately 21,695 rentable square feet, are shown on plans attached hereto as
Exhibit B.
2.    Base Rent. Base Rent for the Amendment 10 Expansion Space, and the date as
of which Base Rent for the Amendment 10 Expansion Space commences, shall be as
set forth on Exhibit C attached hereto and made a part hereof.
3.    Proportionate Shares.
(a)
Section 1.12 of the Lease is amended to read in its entirety:

1.12 Operating Expense
Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the Calendar Year 2016.
As to Amendment 5 Expansion Spaces, Amendment 6 Expansion Spaces and Amendment 8
Expansion Spaces, the Calendar Year 2018.
As to the Amendment 10 Expansion Space, the Calendar Year 2021.



(b)
Section 1.14 of the Lease is amended to read in its entirety:

1.14 Tax Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the tax fiscal year July 1, 2016 to June 30,
2017.
As to Amendment 5 Expansion Spaces, the tax fiscal year July 1, 2017 to June 30,
2018.
As to Amendment 6 Expansion Spaces and Amendment 8 Expansion Spaces, the tax
fiscal year July 1, 2018 to June 30, 2019.
As to the Amendment 10 Expansion Space, the tax fiscal year July 1, 2020 to June
30, 2021.





--------------------------------------------------------------------------------






(c)
Section 1.16 of the Lease is amended to read in its entirety:

1.16 Tenant’s Proportionate
Tax Share:
33.25 % for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces (computed on the basis of 95% occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).
2.59% for the Amendment 10 Expansion Space (computed on the basis of 95%
occupancy).



(d)
Section 1.17 of the Lease is amended to read in its entirety:

1.17 Tenant’s Proportionate
Expense Share:
33.25% for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces Premises (computed on the basis of 95%
occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).
2.59% for the Amendment 10 Expansion Space (computed on the basis of 95%
occupancy).







--------------------------------------------------------------------------------




4.    Condition of Amendment 10 Expansion Space.
(a)
The Amendment 10 Expansion Space shall be delivered to Tenant as of December 1,
2020 in as-is, where-is condition, except that Landlord shall deliver the
Amendment 10 Expansion Space broom-clean and free of all occupants, furniture,
debris and other personal property. Subject to the foregoing, without
limitation, Landlord shall have no responsibility for any condition or
construction within the Amendment 10 Expansion Space or for any condition above
the finished ceilings except with regard to utilities and conduits serving
premises other than the Premises, except that the foregoing shall not relieve
Landlord from its obligations to deliver the Premises with all base Building
systems operational at the Premises and to repair and maintain the Building
components described in Section 8.02 of the Original Lease (as the same may be
amended from time to time) in accordance with and subject to said Section 8.02
of the Original Lease (as the same may be amended from time to time). Subject to
the foregoing, the obligations of Landlord under Exhibit B-2 of the Original
Lease shall not be applicable to the Amendment 10 Expansion Space nor shall
Tenant have any right to any Allowance with respect to the Amendment 10
Expansion Space under Article 38 of the Original Lease. Tenant shall be
responsible for the demolition of the Amendment 10 Expansion Space and for all
construction therein and for installation of telecommunications, business
equipment and furniture (all of which shall be subject to the terms and
conditions of the Lease regarding Alterations as if the Amendment 10 Expansion
Space was a part of the Premises) and all costs in connection therewith
including without limitation, electricity used incident to such demolition and
construction therein. Without limiting the generality of the foregoing, all work
necessary to prepare the Amendment 10 Expansion Space for Tenant’s occupancy
shall be performed at Tenant’s sole cost and expense, in accordance with the
applicable provisions of this Lease. Furthermore, if any alterations or
modifications to the Building are required under applicable Legal Requirements
by reason of the density of Tenant’s usage if in excess of ordinary
office-related use or the Alterations made by Tenant to the Amendment 10
Expansion Space which are not ordinary office leasehold improvements, the cost
of such Building modifications (including, without limitation, to bathrooms)
shall be paid by Tenant.

(b)
Solely for the purpose of determining Tenant’s obligations with respect to
restoration of the Premises at the end of the Term, all Alterations made by
Tenant to initially prepare the Amendment 10 Expansion Space shall be deemed
“Initial Alterations”; accordingly, Tenant shall not be required to remove or
restore any of such Alterations (or Alterations that were comparable
replacements thereof) whether or not the same are Specialty Alterations. Tenant
shall not be required to pay Landlord for the use of





--------------------------------------------------------------------------------




elevators and hoists during the making of initial Alterations to the Amendment
10 Expansion Space.
5.    Letter of Credit. Tenant agrees, on or before December 1, 2020 to increase
the Letter of Credit Amount to $7,887,515.70. Section 1.21 of the Lease (as
previously amended) is hereby amended accordingly.
6.    Fifth Amendment Right of First Offer. Tenant hereby acknowledges that the
terms and conditions of its right of first offer under Section 9 of the Fifth
Amendment shall not apply to the leasing of the Amendment 10 Expansion Space
contemplated under this Tenth Amendment; provided, however, that Tenant’s rights
under said Section 9 of the Fifth Amendment shall remain in full force and
effect with respect to all of the other space described therein.
7.    Brokerage. Tenant represents that Tenant has dealt with (and only with)
CBRE as broker in connection with this Tenth Amendment, and that insofar as
Tenant knows, no other broker negotiated this Tenth Amendment or is entitled to
any commission in connection therewith. Tenant agrees to indemnify, defend and
hold harmless Landlord its employees and agents from and against any claims made
by any broker or finder other than the broker described above for a commission
or fee in connection with this Tenth Amendment or any sublease hereunder (but
nothing herein shall be construed as permitting any such sublease) provided that
Landlord has not in fact retained such broker or finder. Landlord agrees to
indemnify, defend and hold harmless Tenant, its employees and agents from and
against any claims made by any broker or finder named above or any other broker
claiming to have earned a commission or fee in connection with this Tenth
Amendment, provided Tenant has not in fact retained such broker or finder. In
addition, Landlord shall pay the fees of CBRE with respect to this Tenth
Amendment in accordance with a separate agreement with such broker.
8.    Miscellaneous.
(a)
This Tenth Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.

(b)
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

(c)
In the case of any inconsistency between the provisions of the Lease and this
Tenth Amendment, the provisions of this Tenth Amendment shall govern and
control.

(d)
Submission of this Tenth Amendment by Landlord is not an offer to enter into
this Tenth Amendment, but rather is a solicitation for such an offer by Tenant.
Neither party shall be bound by this Tenth Amendment until such party has
executed and delivered the same to the other party.







--------------------------------------------------------------------------------




[Signatures appear on the next succeeding page]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.
LANDLORD:
COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company
By:
SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company,
managing member





By: _______/s/ John Rulli____________________
Name: ____John Rulli_______________________
Title: ____President of Malls - CAO____________
TENANT:
WAYFAIR LLC, a Delaware limited liability company


By:    /s/ Enrique Colbert                
Its:    General Counsel     and not individually
hereunto duly authorized








--------------------------------------------------------------------------------






Exhibit A


Amendment 10 Expansion Space




TOWER
FLOOR
RENTABLE SQUARE FOOTAGE
ADD TO PREMISES DATE
Three
1
21,695
December 1, 2020




Exhibit B
Floor Plans of Amendment 10 Expansion Space






Exhibit C
Base Rent for Amendment 10 Expansion Space


 
Period


Annual Base Rent
Per Rentable
Square Foot
Annual
Base Rent
Monthly
Installment of
Annual
Base Rent (proportionately for any partial month
December 1, 2020 through May 31, 2021
$0.00
$0.00
$0.00
June 1, 2021 through May 31, 2022
$45.00
$976,275.00


$81,356.25


June 1, 2022 through May 31, 2023
$46.00
$997,970.00
$83,164.17
June 1, 2023 through May 31, 2024
$47.00
$1,019,665.00


$84,972.08


June 1, 2024 through May 31, 2025
$48.00
$1,041,360.00


$86,780.00


June 1, 2025 through May 31, 2026
$49.00
$1,063,055.00


$88,587.92


June 1, 2026 through May 31, 2027
$50.00
$1,084,750.00


$90,395.83


June 1, 2027 through December 31, 2027
$51.00
Partial Year
$92,203.75







